DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/08/22 have been fully considered but they are not persuasive.
On page 7 regarding claim objections, Applicant argues amendments overcome all the objections of record. 
The Examiner respectfully agrees and withdraws claim objections.
On page 8 regarding specification objections Applicant argues claim 4 is amended to overcome the objection.
The Examiner respectfully agrees and withdraws the specification objection.
On pages 8-9 regarding 112a rejections Applicant argues that since Merriam-Webster defines “rigid”, “semirigid”, and water-resistant”, the person of ordinary skill would be able to understand what materials to use to meet the guidelines of the claim.
The Examiner respectfully disagrees, noting a definition provided by Merriam-Webster does not amount to a disclosure or explanation of what materials are used by Applicant or which materials fall within the scope of the claims.
On page 9 regarding 112b rejections Applicant argues amendments overcome 112b rejections.
The Examiner respectfully agrees and withdraws 112b rejections.
On pages 9-10 regarding the claim interpretation of a “releasable shank ratchet system” Applicant argues [0025], [0038], and [0042] describe the system in question.
The Examiner respectfully disagrees, noting paragraphs [0038] and [0042] simply reference steps in a manufacturing method, and don’t describe at all what the “ratchet system” is or what structural components it includes. Drawings also don’t appear to give any elucidation as to what this type of system would entail. Paragraph [0025] onlyt states that it can be connected to the shank shell and is strong, and reduces time it takes to attach and remove the AFO. The paragraph admits it isn’t shown by the drawings, and doesn’t go into any details as regards its construction or components or what it entails. This rejection is accordingly maintained.
On pages 10-12 regarding prior art rejections Applicant argues amendments overcome the rejection of record since none of the prior art recites the specific flow-through area of the passage. Applicant then argues none of the references are specifically configured for underwater use.
The Examiner respectfully disagrees and notes that “aquatic”, which was newly added to the claim, simply describes an intended environment of use of the foot. An intended environment of use is nothing more than an “intended use” of the foot (which is not considered to patentably distinguish the foot over anything else if the foot of the prior art is capable of aquatic use. As regards the newly added “water compatible” limitation, the Examiner notes this also amounts to nothing more than stating that the orthosis is “compatible” with water. This, as the Examiner can best understand, simply means the orthosis is capable of going into water, which again, is an intended use statement. 
As regards the specific flow-through area of the passages, the Examiner refers to the rejection of record, which agrees the prior art doesn’t specifically teach a 15-40% flow through, but provides motivation for modifying the specific flow-through amount. Additionally, in light of the amended claims which now requires the flow-through area to be in relation to a cross-sectional frontal area of the shank shell, see the rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 refers to the orthosis as being “water compatible” but this should be hyphenated for proper grammar.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The claims indicate that various parts of the orthosis are “rigid”, and the specification indicates parts of the orthosis are “rigid” and other parts of the orthosis are “semi-rigid”. However, the disclosure does not enable one of ordinary skill in the art to practice or make the invention without knowing what materials are considered to be “rigid”. Similarly, there isn’t any indication as regards what would be “water-resistant” (claims 6, 12), or “pliable” and “water-resistant” (claims 7, 13),  These are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are drawing towards an orthosis with flow-through passages.
(B) The nature of the invention: The invention is directed to an orthosis which is useful in aquatic environments. 
(C) The state of the prior art: The use orthoses which include flow-through passages therethrough is well-known in the art at the time of the invention. For example, see Gunnsteinsson et al. (US 20220151812 A1), Ingimundarson et al. (US 20100137770 A1), Silver (US 20190133792 A1), Rice (US 5431623 A), etc. 
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as orthotic design requires knowledge of biology, materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: Orthotics are well-known and widely used in the art, and the use of various materials for their constructions is also well-known. However, orthotics are made from materials ranging from very rigid and hard (e.g. metals) to materials which are very soft or pliable (e.g. elastomeric rubbers and/or paddings) since the devices require a wide range of materials to provide strength, customizability, as well as comfort. 
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to any materials which might be used within the orthotic which might be rigid, water-resistant, or pliable. Applicant likewise doesn’t indicate what rigid vs. semi-rigid vs. pliable entails, or what characteristics each of these has, nor the delineation between such materials. Further, the pliability/rigidity of materials changes as their thickness and shape changes, as this isn’t an intrinsic material property. For example, a metal might be considered to always be “rigid”, but aluminum is known as a soft metal, which is pliable and bendable. Further, wires are well-considered to be flexible and pliable as opposed to rigid. Similarly, while some plastics can be rigid and hard, others are quite flexible and others are pliable. As can be seen, there isn’t any establishment of what materials or material properties would constitute a rigid material, and especially what materials or material properties would constitute a semi-rigid material or pliable material.  Finally, there is no recitation of any specific example including any of the above factors, as being a successful example of a rigid, semi-rigid, pliable, or water-resistant material. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to establish what materials are rigid as opposed to semi-rigid or pliable (and water-resistant) is almost impossible. The delineation between each would be subjective at best, without any guidance given from the specification. The number of materials in existence, as well as their variable methods of manufacture which alter their material properties (including wettability and water-resistance), and the various dimensions, shapes, configurations, reinforcements, and/or treatments that might alter the natural rigidity and water-resistance of even a known material’s rigidness/wettability would require an enormous amount of experimentation and work, even by an exceptionally skilled person.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “releasable shank ratchet system…which is configured to progressively secure the shank shell and shin plate relative to the leg of the user during fitting of the ankle-foot orthosis to the leg of the user” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim doesn’t give any description as to what this system might entail. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Accordingly, claims 1-2, 4-13 are rejected for being indefinite. Claims 2 and 4-13 are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkade et al. (US 20060084899 A1) hereinafter known as Verkade in view of Chang et al. (US 20080294083 A1) hereinafter known as Chang further in view of Rabe (US 20060217649 A1), further in view of Ingimundarson et al. (US 20100137770 A1), hereinafter known as Ingimundarson.
Regarding claim 1 Verkade discloses a water compatible, aquatic (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Verkade was considered capable of performing the cited intended use for being for an aquatic environment. For example, an ABS composite ([0031]) is understood capable of being “water-compatible”) ankle-foot orthosis (Figure 1) for protecting and supporting a leg of a user (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Verkade discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, [0033]),) comprising: 
a shank shell (102) configured to provide support and protection to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0036]-[0037]), which comprises an outer rigid shell (102; Abstract (as is best understood (see 112a rejection above), the Examiner understands the semi-rigid material of Verkade to be “rigid” inasmuch as there is a rigid aspect of the material. See also [0031] polyamide and ABS composite))), an inner padding (130);
a foot shell (104) configured to provide support and protection to a foot of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0034]), and comprising an outer rigid surface (Abstract (as is best understood (see 112a rejections above), the Examiner understands the semi-rigid material of Verkade to be “rigid” inasmuch as there is a rigid aspect of the material. See also [0031] polyamide and ABS composite));
a flexure joint (item 106, 108) permanently connecting the shank shell and foot shell (Figures 1-2) which is configured to provide controlled dorsiflexion and plantarflexion mobility and protection from over-extension (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0034]. Regarding over-extension the Examiner notes that the flexure joint can only flex so far, as it is limited by the physical stops provided by the foot shell and shank shell, which creates an inherent prevention over extension past their natural maximum meeting point);
a releasable shank ratchet system (item 140, 141; [0035]) configured to progressively secure the shank shell and shin plate relative to the leg of the user during fitting of the orthosis to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0035] and [0012])); and 
but is silent with regards to the orthosis including a shin plate,
an adjustable dorsal foot buckle,
the foot shell having inner padding, 
the shank and foot shells having flow passages, and the flow passage through the shank shell having a flow-through area which occupies 15-40% of the frontal area of the shank shell.
However, regarding claim 1 Chang teaches an orthosis which includes the use of a shin plate (Figures 4a-c, top part of item 110) configured to provide support and protection to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Chang is understood capable of meeting. See for example, see Figures 4a-c and the Abstract),  which is attachable to a shank shell (the shin plate of Chang is understood to be attachable to a shank shell if desired, for example via strap 170) and comprises an outer rigid shell ([0075] substantially rigid splint) and an inner padding (Figure 4e top (right) half of item 142); and
an adjustable dorsal foot buckle (Figure 4e item 170; [0110] strap 170 can include a buckle as a fastening mechanism) which can be affixed to the foot shell (the foot buckle of Chang is understood to be attachable to the foot shell of Verkade via lower strap 170) to secure the foot shell while comfortably providing support to the foot of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which the Chang Verkade Combination is understood capable of meeting). Verkade and Chang are involved in the same field of endeavor, namely orthoses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that there is a shin plate as is taught by Chang since a shin plate provides extra rigidity at the shin of the user, which is desirable to help in alleviating plantar fasciitis. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that there is a foot buckle as is taught by Chang in order to ensure the orthosis with shin plate is securely locked in place, maintaining the foot snugly in place to prevent tripping and also maintaining contact between the shin plate and foot of the user. 
Further, regarding claim 1 Rabe teaches an orthosis which includes foot padding (Figure 7 item 22). Verkade and Rabe are involved in the same field of endeavor, namely ankle braces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that the foot plate of Verkade included an inner cushion such as is taught by Rabe in order to enable the brace of the Verkade Chang Combination to be utilized outside of a shoe (thus increasing versatility of the brace), which would require the additional padding to help the comfort of the foot of the user. 
Further, regarding claim 1, Ingimundarson teaches an ankle-foot orthosis which includes a foot shell (Figures 2-3 item 14) which includes at least one flow passage (Figures 2-3 item 46), and a shank shell (Figures 2/4, item 12) which has at least one flow passage (Figures 2/4 item 48/50) which has a flow-through area compared to a cross-sectional frontal area of the shank shell (see Figures 2/4/5 which all show the plurality of passages which provide passages as compared to the substantially U-shaped shank shell shape). While Ingimundarson isn’t specific with regards to the specific areas of each, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the orthosis of the Verkade Chang Rabe Ingimundarson Combination to optimize the shape and size of the flow-through area of the shank shell so that it occupies 15-40% of the area of the front of the shank shell if desired, in order to create either a more secure/tight fit of the orthosis (if the current area is over 40%) which would render the structure more flexible, or to create an orthosis with less support/rigidity (if the current area is under 15%), or to optimize ventilation. The optimization of the amount of shell in the prosthesis to create the optimally supportive yet breathable brace for a patient in question is considered obvious to a person of ordinary skill and would vary patient-to-patient.
Regarding claim 2 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Chang further teaches the shin plate has at least one flow passage (Figure 21a-b item 2126, 2116, 2112).
Regarding claim 4 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the flow passage through the foot shell having a flow-through area which occupies 5-20% of the area of the foot shell.
However, regarding claim 4 the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the orthosis of the Verkade Chang Rabe Ingimundarson Combination to optimize the amount of passages and their area of the foot shell so that they occupy 5-20% of the area of the foot shell if desired, in order to create either a more secure/tight/rigid fit of the orthosis with less breathability (if the current area is around 5%) or to create an orthosis with less support/rigidity and more breathability (if the current area is around 20%). The optimization of the amount of shell in the prosthesis to create the optimally supportive brace for a patient in question is considered obvious to a person of ordinary skill and would vary patient-to-patient.
Regarding claim 5 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Chang further teaches a dorsal foot plate (Figures 4a-c, lower part of item 110) configured to provide support and protection to the foot of the user (this is likewise recited as a “functional limitation” of the dorsal foot plate shell (see explanation above) which plate of Chang is understood capable of meeting; see also the abstract which indicates the device is a splint, which is known to protect) which comprises an outer rigid surface (Abstract “substantially rigid”) and inner padding (Figures 4e, item 142 (bottom (left) part)).
Regarding claim 6 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein Chang further teaches the outer rigid shell of the dorsal foot plate is formed of a water-resistant material ([0087] polyethylene).
Regarding claim 7 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein Chang further discloses the inner padding of the dorsal foot plate is formed of a pliable ([0105] “flexible” inner member), 
but Chang is silent with regards to whether or not the inner padding of the dorsal foot plate is water-resistant.
However, regarding claim 7 Verkade teaches their inner padding material as being water-resistant material ([0050] polyurethane is water-resistant). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the inner padding of the Combination so that all the padding is water-resistant, as Verkade discloses, in order to ensure the padding material is sweat-proof, which is a valuable characteristic to have when dealing with body parts that sweat.  
Regarding claim 8 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein the Combination further teaches the adjustable dorsal foot buckle is configured to secure the dorsal foot plate to the foot shell (this is stated as a functional limitation (see the explanation/rejection to claim 1 above). The straps of Chang 170 are understood obviously capable of securing to a lower foot plate of Verkade).
Regarding claim 10 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses an adhesive joins the outer rigid surfaces and the inner paddings ([0052] adhesive strips). The Examiner notes that the use of the adhesive to join all the outer rigid surfaces and inner paddings together (all the inner/outer members of the Combination) is obvious in light of Verkade.  
Regarding claim 11 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the flow passage including a flow-through mesh lining.
However, regarding claim 11 Rabe teaches that orthoses are able to be worn with socks or stockings over or under the brace ([0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Verkade Change Rabe Ingimundarson Combination to utilize a sock/stocking over or under the orthosis of the Combination, which would provide at least one of the flow passages to comprise a flow-through mesh lining. This would enable the moisture wicking capabilities and protective functions of a sock/stocking within the orthosis of the Combination.
Regarding claim 12 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses the outer rigid shell of the shank shell and foot shell are formed of a water-resistant material (as is best understood (see 112a rejection above), plastic such as polyamide or polyamide ABS composite ([0031]) is waterproof.),
and Chang further teaches the shin plate outer rigid shell is made of a water-resistant material ([0087] polyethylene).
Regarding claim 13 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses the inner padding of the shank shell is formed form a pliable (Verkade [0050] teaches the padding is pliable (soft, compressible)), water-resistant material ([0050] polyurethane is water-resistant), and further renders obvious the inner padding of shin plate and foot shell to also be formed of a pliable water-resistant material in order to ensure the padding material is sweat-proof, which is a valuable characteristic to have when dealing with body parts that sweat.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkade, Chang, Rabe, and Ingimundarson as is applied above, further in view of Bledsoe (US 20050131324 A1).
Regarding claim 9 the Verkade Chang Rabe Ingimundarson Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to there being a tread on the bottom of the foot shell.
However, regarding claim 9 Bledsoe teaches an orthotic which includes a foot shell having a tread affixed to a bottom thereof (Figure 1 item 42) for enhanced traction (this is stated as a functional limitation (see the explanation/rejection to claim 1 above). Treads are understood to help provide traction (see also Bledsoe [0020])) Verkade and Bledsoe are involved in the same field of endeavor, namely ankle braces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Verkade Chang Rabe Ingimundarson Combination so that there is tread on the bottom of the Combination as is taught by Bledsoe in order to allow the Combination to be useable without a shoe (which normally provides traction) and still prevent slips and increase traction that a shoe might normally provide. This increases the versatility of the brace of the Combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/12/22